                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

KAREN WHILES AND BOB WHILES,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:13-cv-08617

AMERIAN MEDICAL SYSTEMS, INC., et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

         Pending is a Motion to Dismiss Plaintiffs Karen Whiles and Bob Whiles’

Complaint with Prejudice for Failure to Comply with Pre-Trial Order # 267, filed

March 28, 2019. [ECF No. 18]. In the Motion, defendant Endo Pharmaceuticals, Inc.,

Endo Pharmaceuticals Holdings, Inc. and Endo Health Solutions, Inc. (hereinafter

collectively “Endo”) move to dismiss plaintiffs’ claims with prejudice because

plaintiffs did not produce a completed plaintiff fact sheet. Plaintiffs have not

responded.

         The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure and

after weighing the factors identified in Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06

(4th Cir. 1977), the plaintiffs’ claims against Endo should be dismissed without prejudice for

failure to produce a completed plaintiff fact sheet in compliance with the court’s previous pretrial

order.

         Therefore, the court ORDERS that Endo’s Motion to Dismiss [ECF No. 18] is GRANTED

in part to the extent Endo seeks dismissal and DENIED insofar as Endo seeks dismissal of the
entire case with prejudice. The court ORDERS that defendants Endo Pharmaceuticals,

Inc., Endo Pharmaceuticals Holdings, Inc. and Endo Health Solutions, Inc. are

dismissed without prejudice. Because no defendants remain, the case should be

stricken from the docket and closed.


      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:     May 28, 2019




                                        2
